DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 7/8/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10-12, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20190025451 A1)[hereinafter “Wang”].
Regarding Claims 1, 12, and 17, Wang discloses a method (and corresponding computer system with memory and computer instructions [Figs. 2A/2B]) of displaying sonic logging data associated with an earth formation traversed by a borehole [Abstract – “Techniques for estimating and visually presenting formation slowness are disclosed herein. The techniques include receiving acoustic signal responses from adjacent formations at a plurality of depths in a borehole environment”], the method comprising:
acquiring sonic data at a plurality of depths in the borehole using a receiver array [Paragraph [0034] – “As discussed above, an acoustic logging tool transmits acoustic signals in a borehole and receives acoustic response signals based on signal propagation through the borehole and surrounding formations. The acoustic response signals or waveforms are received by a receiver array[.]”],
processing the acquired sonic data to generate a slowness-versus-depth log [Paragraph [0015] – “In addition to the foregoing, the techniques disclosed herein generally analyze distributions of signal responses to identify low-frequency asymptotes at one or more borehole depths, select a slowness value (μs/ft) for each borehole depth that corresponds to its low-frequency asymptote, and present a visual map that highlights the selected slowness values according to slowness (μs/ft) versus depth (ft.) dimensions.”],
processing the acquired sonic data at each of the plurality of depths to generate a dispersion plot of slowness-versus-frequency for each depth [See Fig. 3.Paragraph [0035] – “Coherence map 300 is a two-dimensional (2D) map, including a “slowness” axis (μs/ft) and a “frequency” axis (kHz), and presents a distribution of acoustic signal responses (for a given depth) according to their respective slowness and frequency value.”Paragraph [0038] – “Accordingly, the techniques disclosed herein use variable density log (VDL) methods to validate extracted shear or compressional slowness by further mapping slowness dispersion responses illustrated by coherence map 300 into a 1D VDL map with computed confidence contour.”],
determining an asymptotic index (A.I.) for each of the dispersion plots, wherein the A.I. indicates an extent to which the dispersion plot asymptotically approaches a formation slowness [See Fig. 6 and Paragraph [0055] – “Semblance map 700 also shows two groups of high-value banding, with values close to 1, which correspond to low and high-frequency asymptotes—e.g., the low/high frequency asymptotes (ref. FIG. 6) include a high density of slowness values. Notably, between the low/high frequency asymptotes (e.g., a middle region, corresponding to distribution 2 in FIG. 6) contains relatively fewer points since the density of slowness values is lower for a given slowness.”],
projecting the determined A.I.s onto the slowness-depth log [See Fig. 7 and Paragraph [0055] – “A formation slowness or a shear slowness “pick” (i.e., the formation shear estimate at a given depth) is shown by a quality control slowness curve 710 (here, a black line) located at a front edge of the first group of high value banding (e.g., corresponding to distribution 3), indicating that the pick is very reliable and accurate.”], and
displaying the slowness-versus-depth log with the projection of the A.I.s [Paragraph [0056] – “It can be seen in FIG. 7 that sections of the wellbore where the 2D semblance map is accurately resolved have a high value band (dark color) near the left and right edges of the slowness validation display, and a lower value band (lighter color) in the middle. The presence of the high and low energy bands, as well as their relative thicknesses, provides a visual indicator of the quality and structure of the semblance map for dipole shear data.”].

Regarding Claims 4, 16, and 20, Wang discloses that the formation slowness is a shear slowness, compressional slowness [Paragraph [0038] – “Accordingly, the techniques disclosed herein use variable density log (VDL) methods to validate extracted shear or compressional slowness by further mapping slowness dispersion responses illustrated by coherence map 300 into a 1D VDL map with computed confidence contour.”], or Stoneley slowness.

Regarding Claim 5, Wang discloses segmenting the dispersion plot into a plurality of frequency windows [Fig. 6 – “VDL map 602” shows the results of three frequency windows in coherence map 601], and for each frequency window, determining a mean slowness [Paragraph [0052] – “Additionally, the introduction of the natural exponential operator normalizes the NSDL value to be between 0 and 1.”], the maximum slowness [Fig. 6 – The highest value of “VDL map 602”], and the minimum slowness values within the frequency window [Fig. 6 – The lowest value of “VDL map 602”].

Regarding Claim 6, Wang discloses that determining an A.I. for each of the dispersion plots comprises: segmenting the dispersion plot into a plurality of frequency windows [Fig. 6 – “VDL map 602” shows the results of three frequency windows in coherence map 601], and for each frequency window, determining a mean slowness Paragraph [0052] – “Additionally, the introduction of the natural exponential operator normalizes the NSDL value to be between 0 and 1.”], a slowness value at a low-frequency edge of the window, and a slowness value at a high-frequency edge of the frequency window [Fig. 6 – The slowness values to the left and right of the windows in “reserved coherence map 601”].

Regarding Claim 7, Wang discloses that determining an A.I. for each of the dispersion plots comprises: segmenting the dispersion plot into a plurality of frequency windows, and determining a sub-A.I. value for each frequency window, segmenting the dispersion plot into a plurality of slowness windows, and determining an A.I. value for each slowness windows by summing the sub-A.I. values within each of the plurality of slowness windows [See Paragraphs [0048]-[0049]].

Regarding Claim 10, Wang discloses that determining a histogram of total sub-A.I. values as a function of slowness [See Paragraphs [0048]-[0049]].

Regarding Claims 11 and 15, Wang discloses determining a wave slowness of the formation at the plurality of depths, and overlaying a plot of the determined wave slowness on the displayed slowness-versus-depth log [Paragraph [0053] – “The shear slowness estimate (i.e., the formation shear estimate at a given depth) is displayed by a horizontal dash line 610 and, for the example below, is located at a “front edge” of the low-frequency asymptote or first local maximum, which indicates the shear slowness pick is correct and accurate.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190025451 A1)[hereinafter “Wang”] and Collins et al. (US 20190219718 A1)[hereinafter “Collins”].
Regarding Claims 2, 8, 13, and 18, Wang discloses that determining an A.I./sub-A.I. for each of the dispersion plots comprises: segmenting the dispersion plot into a plurality of frequency windows [Fig. 6 – “VDL map 602” shows the results of three frequency windows in coherence map 601], but fails to disclose, for each frequency window, determining a mean slowness and a standard deviation of slowness values within the window.
However, Collins discloses using mean and standard deviation of slowness data samples to filter outliers from a slowness data set [See Paragraphs [0030]-[0044]].  It would have been obvious to perform such a calculation in order to enhance the accuracy of the display of the sonic logging data results.

Allowable Subject Matter
Claims  3, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    526
    716
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees with Applicant’s argument.  The issue is whether the coherence map of Wang would read on the recited “dispersion plot.”  Under a reasonably broad interpretation, it does for the following reasons.

Second, the Applicant argues that the claim language requires Applicant’s point selection process (Paragraph [0022] – “A dispersion curve 302 can be extracted by finding peak coherence values at each frequency in the coherence map.”).  However, this process is not recited in the instant Claims and, thus, is not a required step in the claimed method.
Third, Wang discloses a process for reducing the data contained in the coherence map in order to reduce the number of points having lower coherence values by establishing thresholds based on peak coherence values (Paragraphs [0041]-[0043] – “Coh.sub.peak(f) and s.sub.peak(f) denote the coherence value and slowness value that corresponding to the peak semblance at each frequency”).  Thus, in a similar manner to the Applicant, the coherence map is reduced to data having the highest coherence values.  This further supports the interpretation that the coherence map of Wang would read on the recited “dispersion plot” because even if the instant Claims required a data reduction be performed on a coherence map to meet the requirement of being considered a “dispersion plot,” which the instant Claims do not, Wang still discloses such a process.  In other words, Wang appears to disclose a process which would read on the creation of a “dispersion curve.”
Fourth, Wang teaches a method which does not merely rely on a simple dispersion curve (Paragraph [0035]) and contemplates that doing so might not work well 

Applicant argues:

    PNG
    media_image2.png
    182
    715
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    807
    714
    media_image3.png
    Greyscale


	The VDL map 602 of Wang reflects highest values at points where the asymptotes of slowness/frequency values approach the corresponding slowness value in the exact same manner as the asymptotic index of the instant Invention (i.e., the portions with the highest derivative values provide the lowest A.I. values and vice-versa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190086571 A1 – AN IMPROVED STONELEY WAVE SLOWNESS AND DISPERSION CURVE LOGGING METHOD

US 20160209538 A1 – Apparatus For Mode Extraction Using Multiple Frequencies
US 20100309748 A1 – Method And Apparatus For Determining Radial Shear Velocity Variation From Dipole Acoustic Logging
US 7643374 B2 – Slowness-frequency Projection Display And Animation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865